Case 1:20-cv-23151-BB Document 31 Entered on FLSD Docket 05/04/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23151-BLOOM/Louis

 KAREEM PICKERING and
 AARON MUHAMMED,

        Plaintiffs,

 v.

 AKAL SECURITY, INC.,

       Defendant.
 ___________________________/

                      ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Joint Notice of Settlement, ECF No. [30], filed

 on May 4, 2021, indicating that the parties have reached a settlement of the claims in this case.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The above-styled action is administratively CLOSED without prejudice to the parties

              to file a settlement agreement for the Court’s consideration and/or appropriate

              dismissal documentation.

          2. The Clerk of Court shall CLOSE this case for administrative purposes only.

          3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED AS MOOT, and all deadlines are

              TERMINATED.
Case 1:20-cv-23151-BB Document 31 Entered on FLSD Docket 05/04/2021 Page 2 of 2

                                                  Case No. 20-cv-23151-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on May 4, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                         2
